Exhibit 10.3

SPIRIT AIRLINES, INC.


2015 INCENTIVE AWARD PLAN
RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND
RESTRICTED STOCK UNIT AWARD AGREEMENT
Spirit Airlines, Inc., a Delaware corporation (the “Company”), pursuant to its
2015 Incentive Award Plan, as amended from time to time (the “Plan”), hereby
grants to the individual listed below (“Participant”), an award of restricted
stock units (“Restricted Stock Units” or “RSUs”). Each Restricted Stock Unit
represents the right to receive one share of Common Stock upon vesting of such
Restricted Stock Unit. This award of Restricted Stock Units is subject to all of
the terms and conditions as set forth herein and in the Restricted Stock Unit
Award Agreement attached hereto as Exhibit A (the “Agreement”) and the Plan,
each of which is incorporated herein by reference. Capitalized terms not
specifically defined in this Grant Notice and the Agreement shall have the
meanings specified in the Plan.
Participant’s Name:
      
Grant Date:
      
Total Number of RSUs:
    
Vesting Commencement Date:
      
Vesting Schedule:
 

By his or her signature and the Company’s signature below, Participant agrees to
be bound by the terms and conditions of the Plan, the Agreement and this Grant
Notice. Participant has reviewed the Agreement, the Plan and this Grant Notice
in their entirety, and fully understands all provisions of the Agreement, the
Plan and this Grant Notice. Additionally, by signing below, Participant agrees
that Participant has read, fully understands and agrees to abide by the terms of
the Company’s Insider Trading Policy and has read and fully understands the plan
prospectus and prospectus supplement, if applicable, copies of which have been
provided to Participant. In addition, by signing below, Participant agrees that
the Company, in its sole discretion, may satisfy any withholding obligations in
accordance with Section 2.6 of the Agreement by (i) withholding shares of Common
Stock otherwise issuable to Participant upon vesting of the RSUs, (ii)
instructing a broker on Participant’s behalf to sell shares of Common Stock
otherwise issuable to Participant upon vesting of the RSUs and submit the
proceeds of such sale to the Company, or (iii) using any other method permitted
by the Plan or Section 2.6 of the Agreement. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or relating to the RSUs.


SPIRIT AIRLINES, INC.:
PARTICIPANT:
By:
            
By:
            
Print Name:
            
Print Name:
            
Title:
            
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------

Exhibit 10.3

EXHIBIT A
TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE
RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Agreement”) is attached,
Spirit Airlines, Inc., a Delaware corporation (the “Company”), has granted to
Participant an award of restricted stock units (“Restricted Stock Units” or
“RSUs”) under the Company’s 2015 Incentive Award Plan, as amended from time to
time (the “Plan”).
ARTICLE I
GENERAL
1.1    Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice.
1.2    General. Each Restricted Stock Unit shall constitute a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent to one
outstanding share of the Company’s Common Stock (“Share”) (subject to adjustment
as provided in Section 14.2 of the Plan) solely for purposes of the Plan and
this Agreement. The Restricted Stock Units shall be used solely as a device for
the determination of the payment to eventually be made to Participant if such
Restricted Stock Units vest pursuant to Section 2.3 hereof. The Restricted Stock
Units shall not be treated as property or as a trust fund of any kind.
1.3    Incorporation of Terms of Plan. RSUs are subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
1.4    Shareholder Approval Condition. The grant of RSUs hereunder, the Grant
Notice and this Agreement are subject to approval of the Plan by the
stockholders of the Company in accordance with Section 14.3 of the Plan. If such
stockholder approval is not obtained, the grant of RSUs hereunder, the Grant
Notice and this Agreement shall automatically terminate and become null and void
and be of no further force or effect.
ARTICLE II


GRANT OF RESTRICTED STOCK UNITS
2.1    Grant of RSUs. In consideration of Participant’s past and/or continued
employment with or service to the Company or a Subsidiary and for other good and
valuable consideration, effective as of the Grant Date set forth in the Grant
Notice (the “Grant Date”), the Company grants to Participant an award of RSUs as
set forth in the Grant Notice, upon the terms and conditions set forth in the
Plan, this Agreement and the Grant Notice.
2.2    Company’s Obligation to Pay. Each RSU has a value equal to the Fair
Market Value of a Share on the date it becomes vested. Unless and until the RSUs
will have vested in the manner set forth in Article II hereof, Participant will
have no right to payment with respect to any of the RSUs. Prior to



--------------------------------------------------------------------------------

Exhibit 10.3

actual payment of any vested RSUs, such RSUs will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.
2.3    Vesting Schedule. Subject to Section 2.4 hereof, the RSUs will vest and
become nonforfeitable with respect to the applicable portion thereof according
to the vesting schedule set forth on the Grant Notice to which this Agreement is
attached (the “Vesting Schedule”), subject to Participant’s continued employment
in active service through such applicable vesting dates. Unless otherwise
determined by the Administrator, partial employment, even if substantial, during
any vesting period will not entitle Participant to any proportionate vesting or
avoid or mitigate a termination of rights and benefits upon or following a
Termination of Service, except as provided in Section 2.4 below or under the
Plan.
2.4    Death, Disability and Change-in-Control Treatment.
(a)    In the event the successor corporation in a Change in Control fails to
assume or substitute the RSUs in accordance with Section 14.2 of the Plan, the
RSUs will automatically vest in full as of immediately prior to the consummation
of such Change in Control.
(b)    In the event (i) Participant incurs a Termination of Service by reason of
the Company’s termination of Participant’s employment other than for Cause (as
defined below) or by reason of Participant’s resignation for Good Reason (as
defined below) and (ii) such Termination of Service is effective on or after the
execution of a definitive agreement that contemplates a transaction that, if
consummated, would constitute a Change in Control (a “Transaction Agreement”)
but before the effective date of such Change in Control, then any then-unvested
RSUs shall remain outstanding and shall automatically vest in full upon the
effective date of such Change in Control; provided, that if such Transaction
Agreement is terminated in accordance with its terms or a Change in Control does
not otherwise occur as a result of the transaction contemplated by the
Transaction Agreement, as determined by the Administrator in its sole
discretion, then the RSUs will thereupon be automatically forfeited, terminated
and cancelled as of the date of termination of the Transaction Agreement or
other determination date, without payment of any consideration therefor, and
Participant, or Participant’s beneficiary or personal representative, as the
case may be, shall have no further rights hereunder in respect of such forfeited
RSUs.
(c)    In the event (i) Participant incurs a Termination of Service by reason of
the Company’s termination of Participant’s employment other than for Cause (as
defined below) or by reason of Participant’s resignation for Good Reason (as
defined below) and (ii) such Termination of Service is effective during the
period beginning on the effective date of a Change in Control and ending on the
twelve (12) month anniversary thereof, then any then-unvested RSUs will
automatically vest in full as of the date of such Termination of Service.
(d)    If Participant is an employee of the Company who has a Termination of
Service by reason of Participant’s death or permanent disability (within the
meaning of Section 22(e) of the Code), the RSUs will automatically vest in full
as of the date of such Termination of Service.
(e)    As used herein, “Cause” and Good Reason” shall have the meanings set
forth below:
“Cause” shall mean that Participant has: (i) refused or repeatedly failed to
perform the duties assigned to him/her but only if Participant’s refusal or
repeated failure to perform the duties assigned to him/her were willful and
deliberate on Participant’s part or committed in bad faith or without reasonable
belief that such refusal or failure was in the best interests of the Company;
(ii) engaged in a



--------------------------------------------------------------------------------

Exhibit 10.3

willful or intentional act that has the effect of injuring the reputation or
business of the Company in any material respect; (iii) continually or repeatedly
been absent from the Company, unless due to an approved leave due to serious
illness or disability; (iv) used illegal drugs or been impaired due to other
substances; (v) been convicted of any felony; (vi) committed an act of gross
misconduct, fraud, embezzlement or theft against the Company; (vii) engaged in
any act of such extreme nature that the Company determines to be grounds for
immediate dismissal, including, but not limited to, harassment of any nature; or
(viii) violated a material Company policy as determined by the Company’s Chief
Executive Officer, the Administrator and/or the Board.
“Good Reason” shall mean the occurrence of any of the following events, upon or
following a Change in Control, without Participant’s express written consent:
(i) the assignment to Participant of any duties which constitutes a material
negative change in Participant’s position(s), duties or responsibilities with
the Company immediately prior to the such change; provided, however, that the
fact that Participant’s duties following a Change in Control are owed to a
successor or an Affiliate of a successor (whether or not public) shall not in
and of itself constitute a change in such Participant’s position(s), duties or
responsibilities in any material respect; (ii) a material reduction in
Participant’s base salary or bonus opportunity as in effect immediately prior to
such reduction; (iii) any requirement that Participant be based more than fifty
(50) miles from Participant’s principal place of employment immediately prior to
the change in location of Participant’s principal place of employment; (iv) the
failure of a successor to: (a) continue in effect any material employee benefit
plan or compensation plan in which Participant and Participant’s eligible
dependents are participating immediately prior to the Change in Control, unless
Participant is permitted to participate in other plans providing Participant
with substantially equivalent benefits in the aggregate, or (b) provide
Participant with paid vacation in accordance with the plans, practices, programs
and policies of the Company and its Affiliates in effect for Participant
immediately prior to such Change in Control or as in effect generally at any
time thereafter with respect to other similarly situated executives of the
Company. Notwithstanding the foregoing, Participant shall not have “Good Reason”
unless Participant notifies the Company in writing of Participant’s intent to
resign within ninety (90) days after the initial occurrence of the event giving
rise to a claim for Good Reason, the Company fails to cure the Good Reason
provided by Participant in such notice within thirty (30) days after the
Company’s receipt of the notice, and Participant’s resignation is effective
within ninety (90) days of the Company’s failure to cure.
2.5    Forfeiture, Termination and Cancellation upon Termination of Service.
Upon Participant’s Termination of Service for any or no reason, the
then-unvested RSUs subject to this Agreement (after giving effect to any
accelerated vesting pursuant to Section 2.4 hereof) will thereupon be
automatically forfeited, terminated and cancelled as of the applicable
termination date without payment of any consideration therefor, and the
Participant, or Participant’s beneficiary or personal representative, as the
case may be, shall have no further rights hereunder.
2.6    Payment after Vesting.
(a)    On the thirtieth (30th) day following the vesting of any Restricted Stock
Units pursuant to Section 2.3 or Section 2.4 hereof, the Company shall deliver
to Participant a number of shares (either by delivering one or more certificates
for such shares or by entering such shares in book entry form, as determined by
the Company in its sole discretion) equal to the number of Restricted Stock
Units subject to this award that vest on the applicable vesting date, unless
such Restricted Stock Units terminate prior to the given vesting date pursuant
to Section 2.5 hereof. Notwithstanding the foregoing, in the event shares cannot
be issued pursuant to Section 2.8(a), (b) or (c) hereof, then the shares shall
be issued pursuant to the preceding sentence as soon as administratively
practicable after the Committee determines



--------------------------------------------------------------------------------

Exhibit 10.3

that shares can again be issued in accordance with Sections 2.8(a), (b) and (c)
hereof. Notwithstanding any discretion in the Plan, this Agreement or the Grant
Notice to the contrary, upon vesting of the RSUs, shares will be issued as set
forth in this section. In no event will the RSUs be paid to Participant in the
form of cash.


(b)     Notwithstanding anything to the contrary in this Agreement or the Grant
Notice, the Company shall be entitled to require payment by Participant of any
sums required by applicable law to be withheld with respect to the grant or
vesting of the RSUs or the issuance of the shares. Such payment shall be made in
the manner determined by the Company in its sole discretion, and may be made by
deduction from other compensation payable to Participant or in such other form
of consideration acceptable to the Company, which may include:
(i)    Cash or check;
(ii)    Surrender of shares held for such period of time as may be required by
the Administrator in order to avoid adverse accounting consequences and having a
Fair Market Value on the date of delivery equal to the minimum amount required
to be withheld by statute; or
(iii)    Other property acceptable to the Company in its sole discretion
(including, without limitation, through the delivery of a notice that
Participant has placed a market sell order with a broker with respect to shares
payable pursuant to the RSUs, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of its withholding obligations; provided that payment of such
proceeds is then made to the Company at such time as may be required by the
Company, but in any event not later than the settlement of such sale).
The Company shall not be obligated to deliver any new certificate representing
shares to Participant or Participant’s legal representative or enter such shares
in book entry form unless and until Participant or Participant’s legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state and local taxes applicable to the taxable income of Participant
resulting from the grant or vesting of the RSUs or the issuance of shares
pursuant to the RSUs.
2.7    Rights as Stockholder. The holder of the RSUs shall not be, nor have any
of the rights or privileges of, a stockholder of the Company, including, without
limitation, any dividend rights and voting rights, in respect of the RSUs and
any shares underlying the RSUs and deliverable hereunder unless and until such
shares shall have been actually issued by the Company and held of record by such
holder (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). No adjustment will be made for
a dividend or other right for which the record date is prior to the date the
shares are issued, except as provided in Section 14.2 of the Plan.


2.8    Conditions to Delivery of Shares. Subject to Section 11.4 of the Plan and
Section 3.5 hereof, the shares deliverable hereunder, or any portion thereof,
may be either previously authorized but unissued shares of Common Stock or
issued shares of Common Stock which have then been reacquired by the Company.
Such shares shall be fully paid and nonassessable. The Company shall not be
required to issue or deliver any shares deliverable hereunder or portion thereof
prior to fulfillment of all of the following conditions:


(a)    The admission of such shares to listing on all stock exchanges on which
such Common Stock is then listed;





--------------------------------------------------------------------------------

Exhibit 10.3

(b)    The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable;


(c)    The obtaining of any approval or other clearance from any federal, state
or local governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;


(d)    The receipt by the Company of full payment for such shares, including
payment of any applicable withholding tax, which may be in one or more of the
forms of consideration permitted under Section 2.6 hereof; and


(e)    The lapse of such reasonable period of time following the vesting of any
Restricted Stock Units as the Administrator may from time to time establish for
reasons of administrative convenience.
2.9    Clawback. If the Participant ,at any time during the period commencing on
the Grant Date and ending on the second anniversary of the date on which
Participant incurs a Termination of Service or, if later, on the expiration of
any applicable non-compete period, engages in any activity in competition with
the Company, or which is inimical, contrary or harmful to the interests of the
Company in the determination of the Administrator (including, without
limitation, committing fraud or conduct contributing to any financial
restatements or irregularities, or violating a non-competition,
non-solicitation, non-disparagement or non-disclosure covenant or agreement with
the Company or any Affiliate, as determined by the Administrator), then
Participant must pay to the Company any proceeds, gains or other economic
benefit actually or constructively received by Participant upon receipt of the
RSUs or upon the resale of vested RSUs, and this Agreement and the Grant Notice
shall terminate and any RSUs (whether or not vested) shall be forfeited without
payment of any consideration therefor. In addition and without limiting the
foregoing, to the extent required by applicable law and/or the rules and
regulations of the securities exchange or inter-dealer quotation system on which
the Common Stock is listed or quoted, or if so required pursuant to a written
policy adopted by the Company which applies to Participant, this Agreement and
the RSUs awarded hereunder shall be subject (including on a retroactive basis)
to such clawback, forfeiture or similar requirements, and such requirements
shall be deemed incorporated by reference into this Agreement.


ARTICLE III
OTHER PROVISIONS
3.1    Administration. The Administrator shall have the power to interpret the
Plan, this Agreement and the Grant Notice and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules. All actions taken
and all interpretations and determinations made by the Administrator in good
faith shall be final and binding upon Participant, the Company and all other
interested persons. No member of the Committee or the Board shall be personally
liable for any action, determination or interpretation taken or made, or omitted
to be taken or made, under or with respect to the Plan, this Agreement, the
Grant Notice or the RSUs (unless constituting fraud or a willful criminal act or
omission). The duties and obligations of the Company, the Administrator and each
member of the Administrator shall be determined only with reference to the Plan
and this Agreement, and no implied duties or obligations shall be read into the
Plan,



--------------------------------------------------------------------------------

Exhibit 10.3

this Agreement or the Grant Notice on the part of the Company, the Administrator
or any member of the Administrator.  Under no circumstances shall the Company,
the Administrator or any member of the Administrator be obligated to prove good
faith for any purpose, it being specifically understood and agreed that the
Administrator and each member of the Administrator shall be presumed in all
instances to have acted in good faith.  To overcome this presumption of good
faith, Participant shall have the burden of proving, by clear and convincing
evidence, that the Administrator or the member of the Administrator, as the case
may be, intentionally acted in bad faith.


3.2     Adjustments upon Specified Events. The Administrator may accelerate
payment of the RSUs in such circumstances as it, in its sole discretion, may
determine. In addition, upon the occurrence of certain events relating to the
Common Stock contemplated by Section 14.2 of the Plan, the Administrator shall
make such adjustments the Administrator deems appropriate in the number of RSUs
then outstanding and the number and kind of securities that may be issued in
respect of the RSUs. Participant acknowledges that the RSUs are subject to
amendment, modification and termination in certain events as provided in this
Agreement and Article 14 of the Plan.
3.3    Grant is Not Transferable. During the lifetime of Participant, the RSUs
and the rights and privileges conferred hereby will not be sold, transferred,
assigned, pledged, hypothecated or otherwise disposed in any way (whether by
operation of law or otherwise), and will not be subject to sale under execution,
attachment or similar process, unless and until the shares underlying the RSUs
have been issued. Upon any attempt to sell, transfer, assign, pledge,
hypothecate or otherwise dispose of the RSUs, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, the RSUs and the rights and privileges conferred hereby
immediately will become null and void. Unless and until the shares underlying
the RSUs have been issued, neither the RSUs nor any interest or right therein
shall be liable for the debts, contracts or engagements of Participant or his or
her successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect. Notwithstanding anything herein to the
contrary, this Section 3.3 shall not prevent transfers by will or applicable
laws of descent and distribution; provided, however, that all such transfers
shall be subject to the terms and conditions of the Plan, the Grant Notice and
this Agreement.
3.4    Binding Agreement. Subject to the limitation on the transferability of
the RSUs contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
3.5    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal executive office, and any notice to be given
to Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this Section
3.5, either party may hereafter designate a different address for notices to be
given to that party. Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.
3.6    Titles. Titles provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.



--------------------------------------------------------------------------------

Exhibit 10.3

3.7    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement and the Grant Notice, regardless of the law that might
be applied under principles of conflicts of laws.
3.8    Conformity to Securities Laws. Participant acknowledges that the Plan,
this Agreement and the Grant Notice are intended to conform to the extent
necessary with all provisions of the Securities Act and the Exchange Act and any
and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, and state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the RSUs are granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan, this
Agreement and the Grant Notice shall be deemed amended to the extent necessary
to conform to such laws, rules and regulations.
3.9    Amendments, Suspension and Termination. To the extent permitted by the
Plan, the Administrator or the Board may waive any conditions or rights under,
amend any terms of, or alter, suspend, discontinue, cancel or terminate, this
Agreement, the Grant Notice and/or the RSUs granted hereunder, prospectively or
retroactively (including after Participant’s termination of employment or
service with the Company); provided that any such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination that would materially
and adversely affect the rights of Participant with respect to the RSUs granted
hereunder shall not to that extent be effective without Participant’s consent
unless the Committee or the Board, as applicable, determines that such either is
required or advisable in order for the Company, the Plan or the award of RSUs
made hereunder to satisfy any applicable law or regulation. Nothing in this
Agreement or the Grant Notice shall restrict in any way the adoption of any
amendment, modification, suspension or termination to the Plan in accordance
with the terms of the Plan.
3.10    Successors and Assigns. The Company may assign any of its rights under
this Agreement and the Grant Notice to single or multiple assignees, and this
Agreement and the Grant Notice shall inure to the benefit of the successors and
assigns of the Company. Subject to the restrictions on transfer herein set forth
in Section 3.3 hereof, this Agreement and the Grant Notice shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns.
3.11    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the RSUs and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
3.12    Not a Contract of Employment. Nothing in the Plan, this Agreement or the
Grant Notice shall confer upon Participant any right to continue to serve as an
employee or other service provider of the Company or any of its Affiliates.
3.13    Entire Agreement. The Plan, the Grant Notice and this Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.
3.14    Section 409A; Taxes. The RSUs are not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). Notwithstanding



--------------------------------------------------------------------------------

Exhibit 10.3

any other provision of the Plan, the Grant Notice or this Agreement, if at any
time the Administrator determines that the RSUs (or any portion thereof) may be
subject to Section 409A, the Administrator shall have the right, in its sole
discretion (without any obligation to do so or to indemnify Participant or any
other person for failure to do so, and without Participant’s consent), to adopt
such amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for the RSUs either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.
This Section 3.14 does not create an obligation on the part of the Company to
modify the Plan or this Award Agreement and does not guarantee that the RSUs
will not be subject to taxes, interest and penalties under Section 409A. For the
avoidance of doubt, Participant is solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on or for his
account in connection with this Agreement (including any taxes and penalties
under Section 409A), and neither the Company nor any Affiliate shall have any
obligation to indemnify or otherwise hold Participant (or any beneficiary)
harmless from any or all of such taxes or penalties.
3.15    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement and the Grant
Notice create only a contractual obligation on the part of the Company as to
amounts payable and shall not be construed as creating a trust or separate fund
of any kind, or a fiduciary relationship between the Company, any Affiliate of
the Company, or the Administrator, on the one hand, and Participant or other
person or entity, on the other hand. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the RSUs, and rights no
greater than the right to receive hares as a general unsecured creditor with
respect to the RSUs, as and when payable hereunder.







